DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 06/13/2022.
Claims 15, 18-19 & 22-23 are pending in the instant application.
Claims 1-14, 16-17 & 20-21 are cancelled.
Claims 15, 19 & 22-23 are amended.

Response to Arguments
Applicant’s remarks filed 06/13/2022, pg. 6, regarding the objection to the Abstract have been fully considered and are persuasive. The objection is withdrawn.

Applicant’s remarks filed 06/13/2022, pgs. 6-9, regarding the rejection of claims 15, 19 & 23 under 35 USC 103 have been fully considered, but they are not persuasive.
The Applicant first asserts that Zhang does not describe or suggest, (i) “splitting a current block into a plurality of coefficient groups based on the current block being the non-square block, where the plurality of coefficient groups include a non-square coefficient group,” and (ii) “obtaining coefficients corresponding to the plurality of coefficient groups based on a first scan order and a second scan order.” 
The Examiner respectfully disagrees. First, Zhang, in Fig. 9 & 17-18, shows the bottom horizontal block or any vertical block at level 1, reading as the current block, being further split into other non-square blocks that each are coefficient groups. Therefore Zhang discloses the claim limitation of, “splitting a current block into a plurality of coefficient groups based on the current block being the non-square block, where the plurality of coefficient groups include a non-square coefficient group,” as described Paragraph [0109] & [0125]-[0126]. Second, Zhang, in Fig. 2A and especially fig. 3, shows scanning of coefficients using two orders for a current block already split into four coefficient groups. It shows scanning of the coefficients within respective coefficient groups starting at the bottom right corner, and first scanning the bottom-right 4x4 coefficient group in a down-right diagonal scan order, reading as a first scan order, before moving onto the upper-right 4x4 coefficient group also using a down-right diagonal scanning order that reads as a second scan order. By performing the first scan and second scan orders upon current blocks that comprise coefficients within coefficient groups as shown in Figs. 2-3, 9-10, & 17-18, Zhang discloses of, “obtaining coefficients corresponding to the plurality of coefficient groups based on a first scan order and a second scan order,” as explained in paragraphs [0103], [0109], [0125]-[0126] & [0312]. Therefore Zhang discloses (i) “splitting a current block into a plurality of coefficient groups based on the current block being the non-square block, where the plurality of coefficient groups include a non-square coefficient group,” and (ii) “obtaining coefficients corresponding to the plurality of coefficient groups based on a first scan order and a second scan order,” as recited in claim 1.
The Applicant next asserts that Rojals1 does not describe or suggest, “a distance value of coefficients within the non-square coefficient group where the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate.” 
The Examiner, however, deems this point moot because it is the combination of Zhang and Rojals1 that teaches this limitation. As previously discussed above and in the rejection below, Zhang discloses of non-square coefficient groups as discussed in Paragraphs [0109] & [0125]-[0126] and shown in Figs. 9-10 & 17-18. However, Zhang does not disclose a distance value of coefficients that is calculated by summation of a horizontal coordinate and a vertical coordinate, and relies upon Rojals1 to teach this claim limitation. In Paragraphs [0151]-[0155], Rojals1 describes a block-based LSC indicator that determines the coding scanning order as discussed in Paragraphs [0154]-[0155], and the Examiner notes this LSC indicator reads as a distance value. Determination of this LSC indicator is further detailed in Paragraphs [0161]-[0167], wherein the syntax element “ScanPositionLast” is the scan-based LSC indicator, and it is calculated based on the syntax “DiagNum,” which itself is calculated by PositionLastY + PositionLastX that each read as horizontal coordinate and vertical coordinate, respectively, as recited in Paragraph [0167]. One of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time. Therefore, the combination of Zhang and Rojals1 teaches or suggests the claim limitation of, “a distance value of coefficients within the non-square coefficient group where the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate.” 
The Applicant then asserts that Rojals2 does not describe or suggest that, “the second scan order is determined based on a distance of the non-square coefficient group within the plurality of coefficient groups.” 
The Examiner, however, deems this point moot because it is the combination of Zhang and Rojals2 that teach this limitation. As discussed previously and in the rejection below, Zhang discloses of non-square coefficient groups as discussed in Paragraphs [0109] & [0125]-[0126] and shown in Figs. 9-10 & 17-18. However, Zhang does not disclose the second scan order is determined based on a distance of the coefficient group within the plurality of coefficient groups, and relies upon Rojals2 to teach this claim limitation. In Paragraph [0148], Rojals2 teaches of the scan-based LSC indicator that the Examiner reads as the distance of the coefficient group within the plurality of coefficient groups, that determines the scanning order for sub-blocks, or coefficient groups, and processes the last significant sub-block and ones of the sub-blocks that occur before the last significant sub-block according to a first reference scanning order, reading as the second scan order. Similarly to Rojals1, the LSC indicator of Rojals2 is determined based on syntax element, ”DiagNum,” as described in Paragraphs [0153]-[0159], wherein “DiagNum” is calculated by PositionLastY + PositionLastX, each reading as horizontal coordinate and vertical coordinate, respectively, as recited in Paragraph [0159]. One of ordinary skill in the art would have recognized that applying the known technique of Rojals2 would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Rojals2 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time. Therefore, the combination of Zhang and Rojals2 teaches or suggests the claim limitation of, “the second scan order is determined based on a distance of the non-square coefficient group within the plurality of coefficient groups.” 
The Applicant next submits that a person of ordinary skill in the art would not have been led to somehow modify Zhang to include features of Rojals1 and Rojals2 without impermissible hindsight, and that Zhang, Rojals1, and Rojals2 do not describe or suggest, “splitting a current block into a plurality of coefficient groups based on the current block being the non-square block where the plurality of coefficient groups include a non-square coefficient group.” 
The Examiner respectfully disagrees. First, as previously discussed above and in the rejection below, Zhang, in Fig. 9 & 17-18 discloses the claim limitation of, “splitting a current block into a plurality of coefficient groups based on the current block being the non-square block, where the plurality of coefficient groups include a non-square coefficient group,” as described Paragraph [0109] & [0125]-[0126]. Second, the Examiner notes one of ordinary skill in the art would have considered known techniques and features in video encoding and compression technologies to apply to Zhang and thus relies upon Rojals1 and Rojals2, in the same field of endeavor of video encoding and compression technologies and pertinent to the problem of determining scanning orders of coefficients faced in Applicant’s application, to teach the above-noted claim limitations to improve upon and enhance Zhang. Lastly, the Examiner recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicant may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness. 
The Applicant finally asserts that Rojals1 does not describe or suggest that, “coefficients of the non-square coefficient group are scanned in order of which the distance value of coefficient increases according to a diagonal scan order,” “coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value,” and finally, Rojals1 is silent regarding scanning from a lower left side to an upper right side on a scan line having the same distance value. 
The Examiner respectfully disagrees because Rojals1 teaches the above claim limitations as discussed in the rejection below. First, as discussed in Paragraph [0182], Rojals1 assumes that the scanning order starts at the DC transform component, which is the upper-left corner, and is indicated as position with coordinates (0,0). By progressing in a scanning order from the starting DC coefficient position of (0,0), to another position, for example in paragraphs [0072]-[0073], the coordinates (0,3), (0,4), and (4,0), are 0+3 = 3, 0+4 = 4, and 4+0 = 4, for their distance values, respectively. Such distance values of 3, 4, and 4 are greater than the DC coefficient distance value of 0 (0+0 = 0), and therefore Rojals1 teaches that, “coefficients of the non-square coefficient group are scanned in order of which the distance value of coefficient increases according to a diagonal scan order.” Next, in regards to, “coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value,” the Examiner again applies the above coordinate teachings of Rojals1 to Fig. 2. The DC coefficient of ‘6’ is considered position (0,0), and the bottom left corner of coefficient ‘0’ has coordinate (0, 3). Then, the coordinate of second from left and third from top coefficient of ‘0’ is (1, 2). Next, the coordinate of third from left and second from top coefficient of ‘0’ is (2, 1). Finally, the upper-right corner coefficient of ‘0’ has the coordinate of (3, 0). As the scanning progresses along the diagonal from lower left coordinates (0, 3) [Wingdings font/0xE0] (1, 2) [Wingdings font/0xE0] (2, 1) to upper-right coordinate [Wingdings font/0xE0] (3, 0), the distance value does not change from the value of 3, since each of the coordinates’ distance values are (0+3 = 3) [Wingdings font/0xE0] (1+2 = 3) [Wingdings font/0xE0] (2+1 = 3) [Wingdings font/0xE0] (3+0 = 3), each respectively 3. Such a teaching is then applied to the non-square coefficient group of Zhang shown as entity 80 in Fig. 10, starting from the bottom left coefficient, and moving diagonally upwards to the right at coordinate (3, 0). One of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time. Therefore, the combination of Zhang and Rojals1 teaches or suggests the claim limitation of, “a distance value of coefficients within the non-square coefficient group where the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate.”  Therefore the combination of Zhang and Rojals1 teach or suggest, “coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value.”
Therefore the rejection of claim 1 is maintained under 35 USC 103.

Applicant's remarks filed 06/13/2022, pg. 9, regarding the rejection of claims 18 & 22 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Zhang, Rojals1, and Rojals2 teach or suggest claims 15, 19 & 23 as outlined below. Thus, claims 18 & 22 are also rejected for the similar reasons as outlined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 18-19 & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0150186 A1) (hereinafter Zhang) in view of Rojals et al. (US 2013/0003835 A1) (hereinafter Rojals1), and further in view of Rojals et al. (US 2013/0003834 A1) (hereinafter Rojals2).

Regarding claim 15, Zhang discloses a method for decoding an image including a non-square block [Paragraph [0097] & [0103], Fig. 1, Video decoder 30 decoding encoded blocks that are non-square/rectangular], the method comprising: 
splitting a current block into a plurality of coefficient groups based on the current block being the non-square block, wherein the plurality of coefficient groups include a non-square coefficient group [Paragraph [0109] & [0125]-[0126], Fig. 9 & 17-18, TU splitting, shaded region 78 showing 32x8 TU, as current non-square block, split into four 32x2 TUs, as plurality of non-square coefficient groups]; 
obtaining coefficients corresponding to the plurality of coefficient groups based on a first scan order and a second scan order, wherein the first scan order represents a scan order among coefficients of the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding], and wherein the second scan order represents a scan order among the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order, that is reciprocal when decoding]; and 
reconstructing the image based on the obtained coefficients [Paragraph [0103],-[0104], reconstructing transform blocks through inverse quantizing/transforming of coefficient blocks], 
wherein the first scan order is of coefficients within the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding], 
wherein the second scan order is of the non-square coefficient group within the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order, that is reciprocal when decoding],
wherein coefficients of the non-square coefficient group are scanned in order [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding]; and
wherein coefficients within the non-square coefficient group are scanned [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein the first scan order is determined based on a distance value of coefficients within the non-square coefficient group; wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate, wherein coefficients of the non-square coefficient group are scanned in order of which the distance value of coefficient increases according to a diagonal scan order, and wherein coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value. 
Rojals1 teaches wherein the first scan order is determined based on a distance value of coefficients [Paragraph [0151]-[0155], scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order]; 
wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate [Paragraph [0161]-[0173] & [0180], single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator], 
wherein coefficients of the non-square coefficient group are scanned in order of which the distance value of coefficient increases according to a diagonal scan order [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator, and single value increases as diagonal scanning order progresses from top left corner to lower right corner], and 
wherein coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients, is unchanged, as diagonal scanning order progresses from top left corner to upper right corner of each respective diagonal]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.
However, neither Zhang nor Rojals1 discloses wherein the second scan order is determined based on a distance of the non-square coefficient group within the plurality of coefficient groups.
Rojals2 teaches discloses wherein the second scan order is determined based on a distance of the non-square coefficient group within the plurality of coefficient groups [Paragraph [0148], Based on scan-based LSC indicator, as distance of the coefficient group within the plurality of coefficient groups, processing of last significant sub-block and ones of the sub-blocks that occur before last significant sub-block according to a first reference scanning order, as second scan order].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals2 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals2, Paragraph [0063]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals2 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals2 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 18, Zhang, Rojals1, and Rojals2 disclose the method of claim 15, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of a size or a shape of the non-square coefficient group [Paragraph [0115], [0262] & [0291]-[0292], splitting CU of sizes NxN/2 or N/2xN, as size and shapes of non-square coefficient groups].
However, Zhang does not explicitly disclose wherein the first scan order or the second scan order is determined based on a size or a shape.
Rojals1 teaches wherein the first scan order or the second scan order is determined based on a size or a shape [Paragraph [0151]-[0155], [0161]-[0173] & [0180], Fig. 3D-3E, scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order, wherein scan-based LSC indicator is based on single value of the coordinate indicator, by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator which are directly determined by transform block size/shape].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 19, Zhang discloses a method for encoding an image [Paragraph [0092] & [0103], Fig. 1, Video encoder 20 encoding blocks that are non-square/rectangular], the method comprising: 
generating coefficients by performing a transformation on a current block [Paragraph [0097]-[0101], Fig. 1, Video encoder 20 applies transforms on transform block, generating coefficient block]; 
splitting the coefficients into a plurality of coefficient groups based on the current block being a non-square block, wherein the plurality of coefficient groups include a non-square coefficient group [Paragraph [0109] & [0125]-[0126], Fig. 9 & 17-18, TU splitting, shaded region 78 showing 32x8 TU, as current non-square block, split into four 32x2 TUs, as plurality of non-square coefficient groups]; and 
performing quantization and entropy encoding on the coefficients based on a first scan order and a second scan order [Paragraph [0101]-[0103] & [0109] & [0125]-[0126], Fig. 9, after generating coefficient block, encoder may quantize the coefficient block, and encode quantized transform coefficients that are coded in certain pre-defined scan order, as second scan order, that are in turn coded in coefficient groups in a certain pre-defined scan order, as first scan order], 
wherein the first scan order represents a scan order among coefficients of the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order], and wherein the second scan order represents a scan order among the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order], 
wherein the first scan order is of coefficients within the non-square coefficient group [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding], 
wherein the second scan order is of the non-square coefficient group within the plurality of coefficient groups [Paragraph [0103], [0109], [0125]-[0126] & [0312], Figs. 2A & 9, TU split into four 32x2 TUs containing coefficient groups, the CGs of a TU are coded according to a certain pre-defined scan order, as second scan order, that is reciprocal when decoding],
wherein coefficients of the non-square coefficient group are scanned in order [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding]; and 
wherein coefficients within the non-square coefficient group are scanned [Paragraph [0103], [0109] & [0125]-[0126], Fig. 9, TU split into four 32x2 TUs containing coefficient groups, wherein the coefficients inside the current CG are scanned and coded according to a pre-defined scan order, as first scan order, that is reciprocal when decoding].
However, Zhang does not explicitly disclose wherein the first scan order is determined based on a distance value of coefficients within the non-square coefficient group, wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate, wherein coefficients of the non-square coefficient group are scanned in order of which the distance value of coefficient increases according to a diagonal scan order, and wherein coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value. 
Rojals1 teaches wherein the first scan order is determined based on a distance value of coefficients [Paragraph [0151]-[0155], scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order], 
wherein the distance value of coefficients is calculated by summation of a horizontal coordinate and a vertical coordinate [Paragraph [0161]-[0173] & [0180], single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator], 
wherein coefficients of the non-square coefficient group are scanned in order of which the distance value of coefficient increases according to a diagonal scan order [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients is calculated by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator, and single value increases as diagonal scanning order progresses from top left corner to lower right corner], and 
wherein coefficients within the non-square coefficient group are scanned from a lower left side to an upper right side on a scan line having the same distance value [Paragraph [0161]-[0173] & [0180], Fig. 3D-3E, single value of the coordinate indicator, as distance value of coefficients is unchanged, as diagonal scanning order progresses from a bottom left corner to upper right corner of each respective diagonal]. 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.
However, neither Zhang nor Rojals1 disclose wherein the second scan order is determined based on a distance of the non-square coefficient group.
Rojals2 teaches wherein the second scan order is determined based on a distance of the non-square coefficient group within the plurality of coefficient groups [Paragraph [0148], Based on scan-based LSC indicator, as distance of the coefficient group within the plurality of coefficient groups, processing of last significant sub-block and ones of the sub-blocks that occur before last significant sub-block according to a first reference scanning order, as second scan order].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals2 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals2, Paragraph [0063]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals2 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals2 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 22, Zhang, Rojals1, and Rojals2 disclose the method of claim 19, and are analyzed as previously discussed with respect to the claim.
Furthermore, Zhang discloses of a size or a shape of the non-square coefficient group [Paragraph [0115], [0262] & [0291]-[0292], splitting CU of sizes NxN/2 or N/2xN, as size and shapes of non-square coefficient groups].
However, Zhang does not explicitly disclose wherein the first scan order or the second scan order is determined based on a size or a shape.
Rojals1 teaches wherein the first scan order or the second scan order is determined based on a size or a shape [Paragraph [0151]-[0155], [0161]-[0173] & [0180], Fig. 3D-3E, scan-based LSC indicator, as distance value of coefficients is first decoded, and afterwards determines the coding scanning order, as first scan order, wherein scan-based LSC indicator is based on single value of the coordinate indicator, by adding the x-coordinate indicator and y-coordinate indicator of the coordinate indicator which are directly determined by transform block size/shape].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhang to incorporate and implement the last significant coefficient indicator of Rojals1 as above, to include the capability of adaptively switching between scanning orders to optimize coding efficiency and/or subjective picture quality (Rojals1, Paragraph [0064]). Furthermore, one of ordinary skill in the art would have recognized that applying the known technique of Rojals1 would have yielded predictable results and resulted in an
improved method. It would have been recognized that applying the technique of Rojals1 to the teachings of Zhang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such video compression features into similar methods and systems. Further, applying the last significant coefficient indicator to Zhang with transform block coefficients accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved method that determines the last position of a significant coefficient within a transform block full of coefficients that instructs a processor when to stop scanning for significant, non-zero coefficients, thus saving computational time.

Regarding claim 23, non-transitory computer-readable recording medium claim 23 storing video information generated by an encoding method corresponds to the same method as claimed in claim 19, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Zhang discloses of a non-transitory computer-readable medium [Paragraph [0435]-[0436], Computer readable recording medium including RAM, ROM, EEPROM, and CD-ROM] storing video information generated by an encoding method [Paragraph [0351], Video data memory 251 may store encoded video data, such as an encoded video bitstream].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487